Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Comment
1.         Amendments to the specification and the replacement drawings sheets filed on 08/09/2021 do not enter a new matter and have been entered. 
            In view of amendments to the claims and drawings, objection to the drawings and rejection of the claims under 35 U.S.C. 112, second paragraph, as set forth in the Non-Final Rejection mailed on 05/07/2021, have been withdrawn. 
 
Reasons for Allowance              
        Claims 1-8 are allowed. 
2.          The following is an examiner’s statement of reasons for allowance: The claims are allowable because prior art fails to teach a small cylindrical compression spring, a plastic support block, two locking pins and a positioning ring, the small cylindrical compression spring is arranged at a bottom of the movable rod, a top of the small cylindrical compression spring contacts a bottom of the movable rod, the plastic support block is inserted into a groove on a top of the movable bracket, a bottom of the small cylindrical compression spring contacts the plastic support block, wherein two locking pins are matched with each other; an upper part of each one of the two locking pins is formed with a guide slot, while a lower part of each one of the two locking pins is formed with a limiting hole; each guide slot has an inward inclination angle from the top down, a bent hook portion as a limiting mechanism is arranged at a bottom of each one of the guide slots, a second cylindrical pin is arranged at the bottom of the movable bracket, the second cylindrical pin passes through the guide slot of each one of the two locking pins, a third cylindrical pin is arranged at a bottom of the output shaft, and the third 

            Regarding claim 1, Thorson et al. (9,555,554), as set forth in the Non-Final Rejection mailed on 05/07/2021, fail to teach above-mentioned limitations set forth in claim 1.

            None of these references by themselves or in combination with the other prior art cited teach the claimed invention set forth in claim 1. 
 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
3          Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.

           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724                                                                                                                                                                                                   
    August 16, 2021